Case 3:18-cv-03102-S Document18 Filed 06/02/20 Pagelof1 PagelD 554

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
LIQUID CAPITAL OF AMERICA
CORP.,
Plaintiff,
v. Civil Action No. 3:18-CV-3102-S-BH

EFFECTIVE BUSINESS SOLUTIONS
INC, and ALFREDO MACHADO,
Defendants.

GOe 0G0 6G0 6G0 600 6G COP oon

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

After reviewing all relevant matters of record in this case, including the Findings, Conclu-
sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in
accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the
Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings
and Conclusions of the Court.

Plaintiff's Motion for Clerk’s Entry of Default, Motion for Default Judgment, and Brief in
Support, filed October 2, 2019 (doc. 13), is GRANTED in part. A separate default judgment will
be entered in the plaintiffs favor on its breach of contract claim against defendant Effective Business
Solutions, and on its breach of guaranty claim against defendant Alfredo Machado.

SO ORDERED.

SIGNED June 2, 2020.

 

 

IWAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

 
